DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 16/722,003 in response to Applicant’s Request for Continued Examination (RCE) filed on April 30, 2022.

3.	In accordance with Applicant’s amendment, claims 1, 4-6, 10-11, 14-16, and 31 are amended. Claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39 are currently pending.

Priority

4.	Application 16/722,003, filed 12/20/2019 is a continuation of PCT/CN2018/087437, filed 05/18/2018, and claims foreign priority to 201710595652.8, filed 07/20/2017.


Response to Amendment

5.	In the response filed April 30, 2022, Applicant amended claims 1, 4-6, 10-11, 14-16, and 31, and canceled claims 3, 13, 32, and 34. New claims 36-39 were presented for examination. 

6.	Applicant's amendments to claims 5 and 15 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objections; accordingly these objections have been removed.

7.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

8.	Applicant's arguments filed April 30, 2022, have been fully considered.

9.	Applicant submits “the Office Action asserts that the claims are abstract because the claims are certain methods of organizing human activities. Applicant respectfully disagrees with the assertion under step 2A of MPEP 2106.” [Applicant’s Remarks, 04/30/2022, pages 18-19]

Furthermore, in response to Applicant’s argument that “amended claim 1, as a whole, is not directed to certain methods of organizing human activities,” the Examiner respectfully disagrees. Claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “receive information relating to a service request associated with an online to offline service; determine, based on the information associated with the service request, that the service requester intends to request the online to offline service, the online to offline service including a departure location; determine a possibility to locate a target service provider in a first region for the service requester; in response to a determination that the possibility less than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region; guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine the second region based at least in part on the user input regarding the maximum scheduling price; showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices; determine the target service provider in the second region based on a user response generated; and transmit information relating to the target service provider” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as interactions between passengers and drivers. The claims are still directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Under Prong One of Step 2A, information relating to a user request is received from a service requester, a departure time is determined based on the user request, a service provider is identified, and information relating to the service provider is provided to the service requester, these steps provide additional support for the finding that the claims recite an abstract idea because the information relating to the user request is directly tied to the human activity being organized. The claims recite an abstract idea that falls into the “Certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or relationships or interactions between people. Therefore, the claims are reasonably understood as reciting one or more abstract ideas when evaluated under Step 2A Prong One of the eligibility inquiry.
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing interactions between people (See, e.g., paragraph [0003]: “Taking the car-hailing service as an example, a passenger may send travel information including departure location, departure time and destination via a user interface to a taxi-hailing service platform to request for a vehicle.”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of arranging a transportation service between a passenger and driver. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG. Additionally, the claim amendments are more specifically addressed in the rejection below. The Office maintains that the claims are directed to an abstract idea. For the reasons detailed above, this argument is found unpersuasive.

10.	Applicant submits “that these various features recited in amended claim 1, as a whole, cannot be performed only in the mind, or with generic computer  components.” [Applicant’s Remarks, 04/30/2022, pages 20-21]

	In response to Applicant’s argument that “these various features recited in amended claim 1, as a whole, cannot be performed only in the mind,” it is noted that the Office Action did not indicate that the claims recite an abstract idea that falls into the “Mental Processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Accordingly, this argument is deemed moot.

11.	Applicant submits “that even if the amended independent claim 1 is directed to a judicial exception, the judicial exception is integrated into a practical application, and thus, the claimed invention is not directed to an abstract idea.” [Applicant’s Remarks, 04/30/2022, page 22]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “that even if the amended independent claim 1 is directed to a judicial exception, the judicial exception is integrated into a practical application, and thus, the claimed invention is not directed to an abstract idea.” The additional elements in exemplary claim 1 are directed to: at least one storage medium including a set of instructions, at least one processor in communication with the at least one storage medium, the systems, a terminal of the service requester, a positioning system, a network, and a user interface, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution activities (i.e., transmit information relating to the target service provider), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally transmitting and/or outputting data to a device is simply insignificant post-solution activity. The transmit and display activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(f)-(h).  
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no storage medium, processor, terminal, positioning system, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating information relating to the target service provider, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of scheduling transportation services, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., storage medium, processor, terminal of the service requester), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. 
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

12.	Applicant submits that “even if the amended independent claim 1 is directed to a judicial exception, the amended independent claim 1 applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that claim 1 is more than a drafting effort designed to monopolize the judicial exception.” [Applicant’s Remarks, 04/30/2022, page 25]

In response to Applicant’s argument that “even if the amended independent claim 1 is directed to a judicial exception, the amended independent claim 1 applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that claim 1 is more than a drafting effort designed to monopolize the judicial exception,” the Examiner respectfully disagrees. With respect to the pre-emption concern, “[w]hat matters is whether a claim threatens to subsume the full scope of a fundamental concept, and when those concerns arise, we must look for meaningful limitations that prevent the claim as a whole from covering the concept’s every practical application.” CLS Bank Intern, v. Alice Corp. Pty. Ltd., 717 F.3d 1269,1281 (Fed. Cir. 2013). Pre-emption is not a separate test. To be clear, the proper focus is not preemption per se, for some measure of preemption is intrinsic in the statutory right granted with every patent to exclude competitors, for a limited time, from practicing the claimed invention. See 35 U.S.C. § 154. Rather, the animating concern is that claims should not be coextensive with a natural law, natural phenomenon, or abstract idea; a patent-eligible claim must include one or more substantive limitations that, in the words of the Supreme Court, add “significantly more” to the basic principle, with the result that the claim covers significantly less. See Mayo 132 S. Ct. at 1294. Thus, broad claims do not necessarily raise § 101 preemption concerns, and seemingly narrower claims are not necessarily exempt. See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”). Because the claimed subject matter covers patent-ineligible subject matter, the pre-emption concern is necessarily addressed. “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, 788 F.3d at 1379. Accordingly, Applicant’s preemption-based argument is not persuasive.

13.	Applicant submits that “amended claim 1 includes “[i]mprovements to the functioning of a
computer,” and thus qualifies as “significantly more” under M.P.E.P. § 2106.05.” Applicant further submits that “the claimed invention meets the improvements to another technology requirement.” [Applicant’s Remarks, 04/30/2022, pages 27-28]

The Examiner respectfully disagrees. Applicant argues under Step 2B of the eligibility inquiry that “amended claim 1 includes “[i]mprovements to the functioning of a computer,” and thus qualifies as “significantly more” under M.P.E.P. § 2106.05” and that “the claimed invention meets the improvements to another technology requirement.” In response, the Examiner finds this argument unpersuasive because Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the computing system, software, or any technical elements in any discernible manner, much less yield an improvement thereto. There is simply no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement. Applicant's Specification describes a general-purpose computing device used to implement the claimed invention: (See, e.g., Specification at paragraph 0053: “As illustrated in FIG. 2, the computing device 200 may include a processor 210, a storage 220, an input/output (1/O) 230, and a communication port 240. The processor 210 (e.g., logic circuits) may execute computer instructions (e.g., program code) and perform functions of the processing engine 112 in accordance with techniques described herein. For example, the processor 210 may include interface circuits 210-a and processing circuits 210-b therein.”). Applying the abstract idea using these generic computing elements, without providing some improvement to the computer or another technology, is not sufficient to amount to significantly more. Accordingly, the additional elements tying the abstract idea to a computer based operating environment are not sufficient to amount to significantly more. See Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

14.	Applicant submits that “the Office Action, therefore, fails to meet the necessary burden outlined in the Berkheimer Memorandum that requires a showing that the claims are “well-understood, routine, or conventional”.” [Applicant’s Remarks, 04/30/2022, page 30]

In response to Applicant’s assertions that “the Office Action, therefore, fails to meet the necessary burden outlined in the Berkheimer Memorandum that requires a showing that the claims are “well-understood, routine, or conventional””, it is noted that only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. Arguing abstract elements for Berkheimer is not persuasive. See BSG Tech, LLC v. Buyseasons, Inc., 899 F.3d 1281,1290 (Fed. Cir. 2018) states “Our precedent has consistently employed this same approach. If a claim’s only “inventive concept” is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”). Furthermore, the Examiner emphasizes that unconventionality of the entire claimed invention, by itself, is insufficient to render a claim as eligible under §101. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The Federal Circuit’s recent BSG Tech LLC v. Buyseasons Inc. decision (Aug. 15, 2018) plainly addressed this very argument, emphasizing that: “The relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine.” Therefore, Applicant’s suggestion that the entire claimed invention must be shown to be well-understood, routine and conventional to support a contention of patent ineligibility is not persuasive. For the reasons above, this argument is found unpersuasive.

For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

15.	Applicant submits that “Broyles does not disclose “determine the second region based at least in part on the user input regarding the maximum scheduling price”  in claim 1.” [Applicant’s Remarks, 04/30/2022, page 32]

In response to the Applicant’s argument that “Broyles does not disclose “determine the second region based at least in part on the user input regarding the maximum scheduling price”  in claim 1,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 04/30/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

16.	Applicant submits that “Broyles fails to disclose “direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service” and “generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices.” [Applicant’s Remarks, 04/30/2022, pages 32-33]

In response to the Applicant’s argument that Broyles fails to disclose “direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service” and “generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 04/30/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

17.	Applicant submits that “West also fails to teach, inter alia, “direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine the second region based at least in part on the user input regarding the maximum scheduling price; generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices”.” [Applicant’s Remarks, 04/30/2022, pages 33-34]

In response to the Applicant’s argument that West also fails to teach “direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine the second region based at least in part on the user input regarding the maximum scheduling price; generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 04/30/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

18.	Applicant submits that “Marco also fails to teach, inter alia, “direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine the second region based at least in part on the user input regarding the maximum scheduling price; generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices”.” [Applicant’s Remarks, 04/30/2022, page 34]

In response to the Applicant’s argument that “Marco also fails to teach, inter alia, “direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine the second region based at least in part on the user input regarding the maximum scheduling price; generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices””, it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 04/30/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

19.	Applicant submits that “Gao fails to disclose, inter alia, the features “direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine the second region based at least in part on the user input regarding the maximum scheduling price; generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices” in amended claim 1.” [Applicant’s Remarks, 04/30/2022, pages 36-37]
In response to the Applicant’s argument that Gao fails to disclose “direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine the second region based at least in part on the user input regarding the maximum scheduling price; generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 04/30/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

20.	Applicant submits that “Felt fails to disclose, inter alia, the features “direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine the second region based at least in part on the user input regarding the maximum scheduling price; generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices” in amended claim 1.” [Applicant’s Remarks, 04/30/2022, page 38]

In response to the Applicant’s argument that Felt fails to disclose “direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine the second region based at least in part on the user input regarding the maximum scheduling price; generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 04/30/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

21.	Applicant submits that “Sweeney fails to disclose, inter alia, the features “direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine the second region based at least in part on the user input regarding the maximum scheduling price; generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices” in amended claim 1.” Applicant’s Remarks, 04/30/2022, page 40]
In response to the Applicant’s argument that Sweeney fails to disclose “direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine the second region based at least in part on the user input regarding the maximum scheduling price; generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices” in amended claim 1,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 04/30/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

22.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Rejections - 35 USC § 112

23.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

24.	Claims 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

25.	Claims 36/37 recite the limitation “the number of the searched candidates”, which lacks antecedent basis and therefore renders the claim indefinite. Appropriate correction is required. 
 
All claims dependent from above rejected claims are also rejected due to dependency.



Claim Rejections - 35 USC § 101

26.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

27.	Claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

28.	Claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1, 4-7, 10, 33, 36, 38), method (claims 11, 14-17, 20, 35, 37, 39), and non-transitory computer readable medium (claim 31) are directed to at least one potentially eligible category of subject matter (i.e., machine, process, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1, 4-7, 10-11, 14-17, 20, 31, 33, and 35-39  is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain method of organizing human activities” abstract idea grouping set forth in the 2019 PEG since the claims set forth steps for managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and also sets forth “commercial interactions,” and thus fall under “Certain Methods of Organizing Human Activity.” With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
-  receive information relating to a service request associated with an online to offline service from a terminal of a service requester (The “receive” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and sets forth commercial activities such business relations because the information obtained directly pertains to a commercial interaction between a service requester and a service provider, and thus is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” In addition, the “receive” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d);; 
- determine, based on the information associated with the service request, that the service requester intends to request the online to offline service, the online to offline service including a departure location, wherein the departure location is determined using a positioning system implemented on the terminal of the service requester (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity”);
- determine a possibility to locate a target service provider in a first region for the service requester (This step is organizing human activity for similar reasons as provided for the “determine” step above); 
- in response to a determination that the possibility less than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region (The “inquire” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity”. Even if the “transmit” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application.  See MPEP 2106.05(g).  In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d)); 
- direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service (The “guiding” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and sets forth commercial activities such business relations because the information obtained directly pertains to a commercial interaction between a service requester and a service provider, and thus is part of the abstract idea falling under “Certain Methods of Organizing Human Activity”); 
- receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price (This step is organizing human activity for similar reasons as provided for the “guiding” step above);
- determine the second region based at least in part on the user input regarding the maximum scheduling price (The “determine” step describes sets forth commercial activities such business relations because the user input regarding the maximum scheduling price directly pertains to a commercial interaction between a service requester and a service provider); 
- generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices (The “showing” step sets forth commercial activities such business relations because the information related to selected one or more candidate service providers directly pertains to a commercial interaction between a service requester and a service provider); 
- determine the target service provider in the second region based on a user response generated based on the second graphical presentation (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity”); and 
- transmit information relating to the target service provider to the terminal of the service requester (The “transmit” step describes sets forth commercial activities such business relations because the information transmitted directly pertains to a commercial interaction between a service requester and a service provider. Even if the “transmit” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d)) .
Considered together, these steps set forth an abstract idea of managing ridesharing interactions involving a service requester and a service provider, which falls under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. Independent claims 11 and 31 recite similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. Independent claims 1, 11, and 31 recite the additional elements of: at least one storage medium including a set of instructions, at least one processor in communication with the at least one storage medium, the systems, a terminal of the service requester, a positioning system, a network, and a user interface (claim 1); a computing device having at least one storage medium and at least one processor, a terminal of a service requester, a positioning system, a network, and a user interface (claim 11); at least one set of instructions, one or more processors of a computing device, a terminal of a service requester, a positioning system, a network, and a user interface (claim 31). These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Although the receive step is deemed as part of the abstract idea, even if considered as an additional element and evaluated separately, this element is directed to insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). With respect to the transmitting and displaying steps, when evaluated under Step 2A Prong Two, these steps amount to insignificant extra-solution output activity, which does not amount to a practical application (MPEP 2106.05(g)).Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 11, and 31 recite the additional elements of: at least one storage medium including a set of instructions, at least one processor in communication with the at least one storage medium, the systems, a terminal of the service requester, a positioning system, a network, and a user interface (claim 1); a computing device having at least one storage medium and at least one processor, a terminal of a service requester, a positioning system, a network, and a user interface (claim 11); at least one set of instructions, one or more processors of a computing device, a terminal of a service requester, a positioning system, a network, and a user interface (claim 31). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0064]: e.g., “The processing device 112 may include one or more processing units (e.g., single-core processing device(s) or multi-core processing device(s)). Merely by way of example, the processing device 112 may include a central processing unit (CPU), an application-specific integrated circuit (ASIC), an application-specific instruction-set processor (ASIP), a graphics processing unit (GPU), a physics processing unit (PPU), a digital signal processor (DSP), a field programmable gate array (FPGA), a programmable logic device (PLD), a controller, a microcontroller unit, a reduced instruction-set computer (RISC), a microprocessor, or the like, or any combination thereof.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Similarly, even if the receive step is evaluated as an additional element, this activity is directed to insignificant extra-solution data gathering activities, which has been recognized as well-understood, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). With respect to the transmitting and displaying steps, when evaluated under Step 2A Prong Two and Step 2B, this step amounts to insignificant extra-solution output activity, which does not add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d).
With respect to reliance on a “positioning system” to determine a departure location, this activity is recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself. See, e.g., Flier, US 2017/0059347 A1 (paragraph 0015: Conventional car service ordering techniques allow a user to provide a starting location and a destination location to the car service. The starting location can be a location corresponding to a current location of a user and can be determined using GPS, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices, or other suitable techniques). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 4-7, 10, 14-17, 20, 33, and 35-39 recite the same abstract ideas as recited in the independent claims by reciting steps/details for managing commercial interactions (e.g., ridesharing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions). For example, dependent claims 4/14 recite the limitations “obtain a plurality of candidate service providers in the second region; for each of the plurality of candidate service providers, determine a travel time to the departure location, a travel distance to the departure location, or a scheduling price that the service requester pays for assigning the each of the plurality of candidate service providers to travel to the departure location; select determine the selected one or more candidate service providers from the plurality of candidate service providers based on the travel times, travel distances, or scheduling prices, the travel distances related to the selected one or more candidate service providers being less than a distance threshold; and locate the target service provider from the selected one or more candidate service providers” which are details directly in support of the commercial ridesharing transaction. Claims 5/15 recite “wherein the determining the selected one or more candidate service providers from the plurality of candidate service providers includes: selecting the selected one or more candidate service providers using a Kuhn-Munkres (KM) algorithm,” which recites an abstract idea that falls into the “Mathematical Concepts” grouping.  Dependent claims 6/16 recite “transmit the one or more scheduling price,” which are details directly in support of the commercial ridesharing transaction. Claim 33 recites “after transmitting the scheduling message to the terminal of the service requester and before obtaining the requester response from the terminal of the service requester, periodically determine whether there is at least one available service provider in the first region; and in response to determining that there is at least one available service provider in the first region, select the target service provider from the at least one available service provider in the first region,” which are details directly in support of the commercial ridesharing transaction. Claims 36/37 recite “determine candidate service providers closest to the departure location; determine whether a number count of the candidate service providers is less than a number threshold; and in response to determining that the number count of the candidate service providers is less than the number threshold, enlarge a search range in the second region until the number of the searched candidate service providers is equal to or greater than the number threshold or the search range is equal to the second region” and claims 38/39 recite “rank the selected one or more candidate service providers based on the one or more travel times, the one or more travel distances, or the one or more scheduling prices of the selected one or more candidate service providers,” which describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and set forth commercial activities. The other dependent claims have been evaluated as well, but similar to dependent claims 4, 6, 14, 16, 33, 36-39 recite details/steps that merely refine the same abstract ideas recited in the independent claims accompanied by, at most, generic computer implementation, which is not enough to transform the claims into a practical application of the abstract idea or amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f),(h).  
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

29.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

30.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

31.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

32.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

33.	Claims 1, 4, 6, 10-11, 14, 16-17, 20, 31, 33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles et al., Pub. No.: US 2018/0259351 A1, [hereinafter Broyles], in view of Wang, Pub. No.: US 2017/0220966 A1, [hereinafter Wang], in further view of West et al., Pub. No.: US 2018/0156623 A1, [hereinafter West].

As per claim 1, Broyles teaches a system for transport capacity scheduling in an online to offline service (paragraph 0003, discussing a ride matching system including a matched provider and requestor; paragraph 0016, discussing systems and methods, for determining matches based on dynamic provider eligibility models), comprising: 

at least one storage medium including a set of instructions (paragraph 0072, discussing that FIG. 10 shows an example computer system...In various embodiments, computer system 1000 may be used to implement any of the systems, devices, or methods described...In some embodiments, computer system 1000 may correspond to any of the various devices described, including, but not limited, to mobile devices, tablet computing devices, wearable devices, personal or laptop computers, vehicle-based computing devices, or other devices or systems described…As shown in FIG. 10, computer system 1000 can include various subsystems connected by a bus.  The subsystems may include an I/O device subsystem, a display device subsystem, and a storage subsystem including one or more computer readable storage media [i.e., at least one storage medium] 1008. The subsystems may also include a memory subsystem, a communication subsystem, and a processing subsystem; paragraph 0066, discussing that data received from data collection devices can be stored in data store 808. Data store 808 can include one or more data stores, such as databases, object storage systems and services, cloud-based storage services, and other data stores.  For example, various data stores may be implemented on a non-transitory storage medium accessible to management system 802…; paragraph 0033, discussing that the requestor computing device may comprise a processor, a computer-readable memory, and communication hardware and/or software to allow the requestor computing device to communicate over one or more communication networks…); 

at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions (paragraph 0076, discussing that as shown in FIG. 10, system 1000 may include storage subsystem 1010 including various computer readable storage media 1008, such as hard disk drives, solid state drives (including RAM-based and/or flash-based SSDs), or other storage devices. In various embodiments, computer readable storage media 1008 can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described…; paragraph 0079, discussing that as shown in FIG. 10, processing system 1022 can include one or more processors or other devices operable to control computing system 1000.  Such processors can include single core processors, multi core processors, which can include central processing units (CPUs), graphical processing units (GPUs), application specific integrated circuits (ASICs), digital signal processors (DSPs) or any other generalized or specialized microprocessor or integrated circuit...), the at least one processor is directed to cause the system (paragraphs 0076, 0079) to: 

receive information relating to a service request associated with an online to offline service from a terminal of a service requester (paragraph 0014, discussing that the requestor may request a ride and be matched with a provider that is 1 minute away; paragraph 0018, discussing that the requestor may use a ride matching requestor application on a requestor computing device to request a ride at a specified pick-up location [i.e., This shows that information relating to a service request associated with an online to offline service is received from a terminal of a service requester]. The request may be sent over a communication network to the ride matching system. The ride request may include transport request information that may include, for example, a request location, an identifier associated with the requestor and/or the requestor computing device, user information associated with the request, a location of the requestor computing device, a request time, and/or any other relevant information to matching transport requests with transport providers; paragraph 0019, discussing that the requestor computing device may be used to request services (e.g., a ride or transportation, a delivery, etc.) that may be provided by the provider 140A); 
determine, based on the information associated with the service request, that the service requester intends to request the online to offline service, the online to offline service including a departure location (paragraph 0018, discussing that FIG. 1 illustrates an example of a ride matching system including a matched provider and requestor. The ride matching system may be configured to communicate with both the requestor computing device and the provider computing device…The requestor may use a ride matching requestor application on a requestor computing device to request a ride at a specified pick-up location [i.e., the online to offline service including a departure location]; paragraph 0031, discussing that the requestor interface may be configured to periodically receive ride requests, location information, a request location (also referred to as a "pick-up" location), requestor status information, a location of the requestor computing device, progress toward a request location by the requestor computing device, and/or any other relevant information from the requestor computing device when the requestor application is active on the requestor computing device. The ride request may include a requestor identifier, location information for the requestor computing device, a pick-up location for the ride request, one or more destination locations, a pick-up time, and/or any other suitable information associated with providing a service to a requestor [i.e., the information associated with providing a service to a requestor corresponds to the information associated with the service request]),

using a positioning system (paragraph 0065, discussing that FIG. 8 shows a data collection and application management environment 800. As shown in FIG. 8, management system 802 may be configured to collect data from various data collection devices 804 through a data collection interface 806...Data collection devices 804 may include, but are not limited to, user devices (including provider and requestor computing devices), provider communication devices, laptop or desktop computers, vehicle data, ground-based or satellite-based sources (e.g., location data, traffic data, etc.), or other sensor data. Data collection interface 806 can include, e.g., an extensible device framework configured to support interfaces for each data collection device. In various embodiments, data collection interface 806 can be extended to support new data collection devices as they are released and/or to update existing interfaces to support changes to existing data collection devices. In various embodiments, data collection devices may communicate with data collection interface 806 over one or more networks...; paragraph 0078, discussing that the communication subsystem 1020 can include hardware and/or software components to communicate with satellite-based or ground-based location services, such as GPS (global positioning system). In some embodiments, communication subsystem 1020 may include, or interface with, various hardware or software sensors. The sensors may be configured to provide continuous or and/or periodic data or data streams to a computer system through communication subsystem 1020);

allows locating a target service provider in a second region that is different from the first region (paragraphs 0025-0026, discussing that the dynamic provider eligibility model 400A is defined by a torus/donut shape where the radius of the internal circle of the model is determined by an estimated arrival time for the requestor to arrive at the request location. Any providers within the inner circle of the donut may not be eligible for the passenger request. The radius of the outer circle of the donut shape may be determined by a travel time threshold 430A (e.g., maximum distance and/or travel time) from the request location. An eligible provider zone may be defined by the inner and outer circles to include only providers that have estimated travel times that are greater than the request arrival time but less than the travel time threshold. However, as can be seen in FIG. 4A, there may not be any eligible providers within the eligible provider zone upon the receiving of the request. Accordingly, the ride matching system may monitor the status of the requestor and update the radius of the requestor arrival time over time as the requestor gets closer to being available. As such, the model is dynamic such that as the requestor moves closer to the request location and/or as the scheduled request time approaches, the diameter of the inner circle becomes smaller, leading to more eligible providers for matching. For example, as shown in FIG. 4B, the requestor arrival time as changed to a smaller amount of time such that the eligible provider zone 420B is much larger than the eligible provider zone 420A of FIG. 4A [i.e., locating the target service provider in a second region that is different from the first region]; paragraph 0028, discussing that although not shown in FIG. 4B, the provider computing devices 150A-150H may move position and thus, their corresponding travel times may change between the determination of the first eligibility model 400A and the second eligibility model 400B. Accordingly, those providers that are outside the travel time threshold in the first eligibility model 400A but that are traveling toward the request location 123 may move into the provider eligibility zone for the second eligibility model 400B; paragraph 0037, discussing that the travel time estimation module may identify available providers in the geographic area around the request location. The travel time estimation module 134 may use a threshold distance, one or more zip codes or other geographic identifiers, or any other suitable geographic limitation to identify available providers relevant to a request location); 

determine the target service provider in the second region (paragraphs 0025-0026, discussing that the dynamic provider eligibility model 400A is defined by a torus/donut shape where the radius of the internal circle of the model is determined by an estimated arrival time for the requestor to arrive at the request location. Any providers within the inner circle of the donut may not be eligible for the passenger request. The radius of the outer circle of the donut shape may be determined by a travel time threshold 430A (e.g., maximum distance and/or travel time) from the request location. An eligible provider zone may be defined by the inner and outer circles to include only providers that have estimated travel times that are greater than the request arrival time but less than the travel time threshold. However, as can be seen in FIG. 4A, there may not be any eligible providers within the eligible provider zone upon the receiving of the request. Accordingly, the ride matching system may monitor the status of the requestor and update the radius of the requestor arrival time over time as the requestor gets closer to being available. As such, the model is dynamic such that as the requestor moves closer to the request location and/or as the scheduled request time approaches, the diameter of the inner circle becomes smaller, leading to more eligible providers for matching. For example, as shown in FIG. 4B, the requestor arrival time as changed to a smaller amount of time such that the eligible provider zone 420B is much larger than the eligible provider zone 420A [i.e., second region] of FIG. 4A; paragraph 0043, discussing that the ride matching module may then provide the estimated travel times for the providers and the requestor to the provider selection module. The provider selection module may obtain the estimated travel times and may select one or more providers that should be matched with the request. For example, the provider selection module may apply the estimated travel time of the providers and the estimated arrival time of the requestor to generate a dynamic provider eligibility model as described in reference to FIGS. 4A and 4B…The provider selection module may then select a subset of the eligible available providers and select one of the providers [i.e., determine the target service provider in the second region] based on system efficiency, rankings, route, arrival time, and/or any other suitable information that can be used for matching. For example, two available providers may be identified as eligible for a request where one of the providers is traveling away from the request location while the other is traveling toward the request location. The provider selection module may select the provider that is traveling toward the request location because it causes less driving, fewer turns, safer driving, and all the other benefits of allowing providers to maintain their current direction of travel; paragraph 0029); and

transmit information relating to the target service provider to the terminal of the service requester (paragraph 0031, discussing that the requestor interface may include any software and/or hardware components configured to send and receive communications and/or other information between the ride matching system and a plurality of requestor computing devices. The requestor interface may be configured to facilitate communication between the ride matching system and the requestor application operating on each of a plurality of requestor computing devices; paragraph 0032, discussing that the requestor interface  may be configured to send ride match messages, location information for the provider computing device, provider information [i.e., This shows transmitting information relating to the target service provider to the terminal of the service requester], travel routes, pick-up estimates, traffic information, requestor updates/notifications, and/or any other relevant information to the requestor application of the requestor computing device. The requestor interface may update a requestor information data store with requestor information received and/or sent to the requestor, a status of the requestor, a requestor computing device location, and/or any other relevant information).

While Broyles describes using a positioning system (paragraph 0078), Broyles does not explicitly wherein the departure location is determined using a positioning system implemented on the terminal of the service requester; determine a possibility to locate a target service provider in a first region for the service requester; in response to a determination that the possibility less than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region; direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region, the requester response further including a user input regarding the maximum scheduling price; determine the second region based at least in part on the user input regarding the maximum scheduling price; generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices; and determine the target service provider in the second region based on a user response generated based on the second graphical presentation. Wang in the analogous art of on-demand transport services teaches:

wherein the departure location is determined using a positioning system implemented on the terminal of the service requester (paragraph 0070, discussing that a mapping functionality is crucial to dispatch, as it mines GPS data or geolocations to assist a service provider in identifying the customer's pickup location; paragraph 0256, discussing that the GPS determines the location of the computing devices in different ways, for example through receiving location-based resources; paragraph 0269, discussing that embodiments of the system may include an on-demand transport service application or on-demand delivery service application, a map component, a map database, and a location identifier unit, such as, for example, a GPS module or other circuitry for providing location based services (LBS) data. One of ordinary skill in the art would appreciate that there are numerous means for providing location identification and location based services, and exemplary embodiments of the present invention are contemplated for use with any such means. A GPS-enabled system or device allows the applications' tracking components to identify the location of customers [i.e., This shows that the departure location is determined using a positioning system implemented on the terminal of the service requester] and service providers individually who are making a service request or are looking to provide service; paragraph 0278);

determine a possibility to locate a target service provider in a first region for the service requester (paragraph 0145, discussing presetting the search parameter based on distance. This distance is the distance from the pickup location which the customer wants the potential available service providers to be within. In setting the search parameter based on distance, the customer presets the distance, for example, one mile, and the system generates a one-mile radius whose extreme point is one mile away from the center point, which is the geolocation of the customer's pickup location. The system will identify all potential available service providers within the geographic zone of this search parameter [i.e., the geographic zone of the search parameter corresponds to the first region for the service requester] and those potential available service providers will constitute the pool of potential available service providers for the customer paragraph 0192, discussing that if the number of service providers identified when searching by time and distance is less than a certain number preset as a desired number of service providers that a customer wants to negotiate with, the system will automatically expand the search parameters to the largest sized search region; paragraph 0412);

in response to a determination that the possibility less than a possibility threshold, locating a target service provider in a second region that is different from the first region (paragraph 0192, discussing that if the number of service providers identified when searching by time and distance is less than a certain number preset as a desired number of service providers that a customer wants to negotiate with, the system will automatically expand the search parameters to the largest sized search region [i.e., This shows locating a target service provider in a second region that is different from the first region in response to a determination that the possibility less than a possibility threshold]; paragraph 0208, discussing that a customer can also expand or otherwise shrink the number of priorities to implement at a time; paragraph 0412, discussing that when the system fails to identify a desired number of available potential service providers that the customer would like to have displayed to him or her using time and distance search parameters, it automatically expands the search parameters to reach that desired number of available potential service providers [i.e., This also suggests locating a target service provider in a second region that is different from the first region]; paragraphs 0188, 0205); 

direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service (paragraph 0167, discussing that a customer initiating a price is when a customer provides route information and includes a price quote [i.e., the price quote for the transportation service suggests a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service]; paragraph 0212, discussing that  a customer is assisted in choosing a best matching service provider based at least in part on the service provider's proximity to the pickup location, displayed through the set of indicators that displays to a customer a pool of potential available service providers, among whom a service provider is chosen. A customer may pay a premium price when a service provider is closer to the pickup location, as he or she may not have to wait for a longer time…The display of potential available service providers to a customer depends on the customer's preferences...In the situations that a customer wants to limit the number of available service providers he or she sees, the customer can limit the search parameters, such as limiting the search parameter based on distance from ten miles to half a mile…Finally, a customer may specify which factors are most important. For instance, a customer can preset to see proposed prices below a certain amount where the service provider also can be at the pickup location within a certain time. These various ways to limit the amount of potential available service providers helps a customer customize the method to find a best matching service provider; paragraph 0223, discussing helping a customer decide what prices to propose; paragraphs 0200, 0227);

the requester response further including a user input regarding the maximum scheduling price (paragraph 0214, discussing a price proposal that a customer proposed for on-demand service; paragraph 0227, discussing that if services are in high demand, a higher price from a customer who is more willing to pay a higher price can be demanded, and a customer may want to know what the service provider sees to know to adjust the proposal price [i.e., the proposal price corresponds to the maximum scheduling price]. This set of indicators clues in a service provider as to how in demand the services may be, whether high or low by comparing the number of service providers within one or more search parameters to the number of customers within the same search parameters; paragraph 0239, discussing that a customer's decision on how much to offer in a price proposal; paragraph 0245, discussing that a customer [i.e., requester] can provide a price range where with a price falling between a range...Setting a price range is a way customers may quickly set a target price; paragraph 0167);

determine the second region based at least in part on the user input regarding the maximum scheduling price (paragraph 0167, discussing that a customer initiating a price is when a customer provides route information and includes a price quote; paragraph 0212, discussing that customer is assisted in choosing a best matching service provider based at least in part on the service provider's proximity to the pickup location, displayed through the set of indicators that displays to a customer a pool of potential available service providers, among whom a service provider is chosen. A customer may pay a premium price when a service provider is closer to the pickup location [i.e., This suggests that the second region is determined based at least in part on the user input regarding the maximum scheduling price], as he or she may not have to wait for a longer time…The display of potential available service providers to a customer depends on the customer's preferences; the number of service providers a customer may see can be controlled in multiple ways. There is a possibility that a customer may see too many service providers displayed to him or her if the search parameters are too wide...In the situations that a customer wants to limit the number of available service providers he or she sees, the customer can limit the search parameters, such as limiting the search parameter based on distance from ten miles to half a mile...Finally, a customer may specify which factors are most important. For instance, a customer can preset to see proposed prices below a certain amount where the service provider also can be at the pickup location within a certain time. These various ways to limit the amount of potential available service providers helps a customer customize the method to find a best matching service provider; paragraph 0239, discussing that the system then transmits the customer's service request with a customer initiated price proposal to one or more service providers within certain search parameters preset by the customer, where the customer's service request specifies at least the type of service requested; pickup location or drop off location or the route between the requested pickup location and drop off location; paragraph 0233);

generate information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices (paragraph 0042, discussing that FIG. 7P depicts an exemplary list of service providers for a customer; paragraph 0071, discussing that the touch screen display enables a customer to make selections regarding a service request, as sensors within the touch screen display react to touch... Certain system executions can be transmitted, for example a button where a customer rejects a price proposal; paragraph 0142, discussing that a sixth set of indicators may be provided to a customer to show one or more or any combination of geographic zones based on one or more or any combination of corresponding search parameters preset by the customer. More specifically, this set of indicators allows the customer to view a pool of potential available service providers [i.e., one or more candidate service providers] on the electronic map display. The customer has an option to choose from three search parameters to identify potential available service providers: by number, by time and by distance [i.e., the information related to selected one or more candidate service providers including one or more travel distances]; paragraph 0145, discussing presetting the search parameter based on distance. This distance is the distance from the pickup location which the customer wants the potential available service providers to be within. In setting the search parameter based on distance, the customer presets the distance, for example, one mile, and the system generates a one-mile radius whose extreme point is one mile away from the center point, which is the geolocation of the customer's pickup location. The system will identify all potential available service providers within the geographic zone of this search parameter [i.e., identifying all potential available service providers within the geographic zone of this search parameter suggests showing information related to selected one or more candidate service providers], and those potential available service providers will constitute the pool of potential available service providers for the customer; paragraph 0398, discussing that FIG. 7P depicts an exemplary list of service providers for a customer. In this figure, the customer sees four service providers and the condensed version of the indicators that the customer would like to see about them: Service Provider P1, Service Provider P4, Service Provider P3, and Service Provider P2 are listed on this interface. Regarding Service Provider P1, the customer sees that this service provider has initiated a price proposal of $95, which is five percent or $5 lower than the default price; and that he or she will arrive at the customer's pickup location within ten minutes, “ETA:10Min”. If the customer would like to select this service provider, he or she may click the “Select” button, accepting thereby the final price and dispatching this service provider; paragraph 0399, discussing that with respect to Service Provider P4, the customer sees that this service provider has initiated a price proposal of $115, and that he or she will arrive at the customer's pickup location within one minute, “ETA:1Min”. In regards to Service Provider P3, the customer sees that Service Provider P3 has initiated a price proposal of $105. It is also shown that Service Provider P3 would arrive at the customer's pickup location in three minutes, “ETA:3Min” [i.e., This shows that the information related to selected one or more candidate service providers includes one or more travel times, and one or more scheduling prices]…One of ordinary skill in the art would appreciate that the list of service providers for a customer depicted in FIG. 7P is for illustrative purposes only as there could be other service providers with other indicators from the ones depicted); and

 determine the target service provider in the second region based on a user response generated based on the second graphical presentation (paragraph 0398, discussing that FIG. 7P depicts an exemplary list of service providers for a customer. In this figure, the customer sees four service providers and the condensed version of the indicators that the customer would like to see about them: Service Provider P1, Service Provider P4, Service Provider P3, and Service Provider P2 are listed on this interface. Regarding Service Provider P1, the customer sees that this service provider has initiated a price proposal of $95, which is five percent or $5 lower than the default price; and that he or she will arrive at the customer's pickup location within ten minutes, “ETA:10Min”. If the customer would like to select this service provider, he or she may click the “Select” button, accepting thereby the final price and dispatching this service provider [i.e., the user selection of the service provider by clicking the “Select” button corresponds to the user response generated based on the second graphical presentation]; paragraph 0399, discussing that to select any of these service providers, the customer needs to press the “Select” button…One of ordinary skill in the art would appreciate that the list of service providers for a customer depicted in FIG. 7P is for illustrative purposes only as there could be other service providers with other indicators from the ones depicted).

Broyles is directed toward systems and methods for determining matches of requestors and providers based on a dynamic provider eligibility model. Wang is directed to a method and system for facilitating on-demand transport services for customers and service providers. Therefore they are deemed to be analogous as they both are directed towards transportation requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Broyles with Wang because the references are analogous art because they are both directed to solutions for transportation request management, which falls within applicant’s field of endeavor (transport capacity scheduling), and because modifying Broyles to include Wang’s features for determining the departure location using a positioning system implemented on the terminal of the service requester, determining a possibility to locate a target service provider in a first region for the service requester, in response to a determination that the possibility less than a possibility threshold, locating a target service provider in a second region that is different from the first region, direct the terminal of the service requester to display a first graphical presentation for guiding the service requester to input a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service, the requester response further including a user input regarding the maximum scheduling price, determining the second region based at least in part on the user input regarding the maximum scheduling price, generating information relating to a second graphical presentation via a user interface on the terminal of the service requester, the second graphical presentation showing information related to selected one or more candidate service providers including: one or more travel times, one or more travel distances, and one or more scheduling prices, and determining the target service provider in the second region based on a user response generated based on the second graphical presentation, in the manner claimed, would serve the motivation of providing various sets of indicators to facilitate a customer in selecting a best matching service provider for his or her service request in a convenient and efficient way (Wang at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Broyles-Wang combination teaches in response to a determination that the possibility less than a possibility threshold, locating a target service provider in a second region that is different from the first region (Wang, paragraphs 0192, 0412), it does not explicitly teach transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region. However, West in the analogous art of ridesharing systems teaches this concept. West teaches: 
transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region (paragraph 0075, discussing that in response to the request for transportation, the user-interface has been updated to reflect that the location A selected by the user is within an area 403 having a traffic condition. The area 403 is displayed to the user on the map 320. In addition, a window 401 is displayed in the user-interface 300 that alerts the user to the traffic associated with the location A, and includes information such as the expected arrival time for the vehicle using the ride sharing service 130, and the estimated fare. The window 401 asks the user if they would consider walking to a location that is outside of the area 403 [i.e., This shows transmitting a message inquiring whether the service requester allows locating the target service provider in a second region that is different from the first region] to save time and/or money. As shown, the window 401 includes the buttons labeled "Yes" and "No" that the user can use to either accept the offer to walk to a location outside of the area 403 or decline, respectively; paragraph 0076, discussing that the user selected the button labeled "Yes", and in response, the location engine has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map of the user-interface as the location B, the location C, and the location D. In addition, for each location, the user-interface has displayed a window that includes information about each location, and a button labeled "Select" that the user can use to select the associated location. For example, the window 501a is associated with the location B and includes information such as how long is the walk to the location B, and how much the ride from the location B to the location Z will cost using the ride sharing service. After the user selects the button labeled "Select" in one of the windows, the route engine may arrange to have a vehicle dispatched to the associated location, and may present the user with instructions to walk to the associated location in the user-interface 300).

The Broyles-Wang combination describes features related to facilitating on-demand transport services for customers and service providers. West is directed toward  managing ride sharing services. Therefore they are deemed to be analogous as they both are directed towards transportation requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Broyles-Wang combination with West because the references are analogous art because they are both directed to solutions for transportation request management, which falls within applicant’s field of endeavor (transport capacity scheduling), and because modifying the Broyles-Wang combination to include West’s features for transmitting a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region, in the manner claimed, would serve the motivation of avoiding the wait of the requester and reducing the overall cost of the trip (West at paragraph 0003), or in the pursuit of allowing modification of the geographical range, thereby increasing the number of drivers in the pool from which selection can be made; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, the Broyles-Wang-West combination teaches the system of claim 1. Broyles further teaches wherein to determine the target service provider in the second region, the at least one processor is directed to cause the system to: obtain a plurality of candidate service providers in the second region (paragraph 0028, discussing that the provider computing devices 150A-150H may move position and thus, their corresponding travel times may change between the determination of the first eligibility model 400A and the second eligibility model 400B. Accordingly, those providers that are outside the travel time threshold in the first eligibility model 400A but that are traveling toward the request location 123 may move into the provider eligibility zone for the second eligibility model 400B [i.e., This shows obtaining a plurality of candidate service providers in the second region]. Similarly, those providers that are within the provider eligibility zone 420A in the first eligibility model 400A may move out of the provider eligibility zone 420B of the second eligibility model 400B. Thus, the ride matching system may track and monitor the travel times of the available providers over time and match the providers that are within the provider eligibility zone 420B when the efficiency of the system determines that such a match is appropriate. Travel times changes and direction of travel of the various providers may be analyzed and incorporated into the predicted available provider estimation as well; paragraph 0043); 

for each of the plurality of candidate service providers, determine a travel time to the departure location, a travel distance to the departure location, or a scheduling price that the service requester pays for assigning the each of the plurality of candidate service providers to travel to the departure location (paragraph 0024, discussing that the ride matching system may determine an estimated arrival time for each of the providers and use the estimated arrival time [i.e., for each of the plurality of candidate service providers, determine a travel time to the departure location] to select and/or better match requestor arrival times with provider travel times. Each of the navigation routes 155A-155H for each of the provider computing devices 150A-150H may have a calculated estimated travel time to the request location 123 that may range from very short (e.g., 1 minute) to long (e.g., 30 minutes); paragraph 0053, discussing that the ride matching system may further build the dynamic model by identifying a subset of the available providers from step 612 that have estimated travel times that are lower than a threshold travel time for the request location); 

determine the selected one or more candidate service providers from the plurality of candidate service providers based on the travel times, travel distances, or scheduling prices, the travel distances related to the selected one or more candidate service providers being less than a distance threshold (paragraph 0043, discussing that the provider selection module may then select a subset of the eligible available providers and select one of the providers based on system efficiency, rankings, route, arrival time, and/or any other suitable information that can be used for matching.  For example, two available providers may be identified as eligible for a request where one of the providers is traveling away from the request location while the other is traveling toward the request location. The provider selection module may select the provider that is traveling toward the request location because it causes less driving, fewer turns, safer driving, and all the other benefits of allowing providers to maintain their current direction of travel; paragraph 0053, discussing that the ride matching system may further build the dynamic model by identifying a subset of the available providers from step 612 that have estimated travel times that are lower than a threshold travel time for the request location); and 

locate the target service provider from the selected one or more candidate service providers (paragraph 0043, discussing that the ride matching module may then provide the estimated travel times for the providers and the requestor to the provider selection module. The provider selection module may obtain the estimated travel times and may select one or more providers that should be matched with the request. For example, the provider selection module may apply the estimated travel time of the providers and the estimated arrival time of the requestor to generate a dynamic provider eligibility model as described in reference to FIGS. 4A and 4B… The provider selection module may then select a subset of the eligible available providers and select one of the providers based on system efficiency, rankings, route, arrival time, and/or any other suitable information that can be used for matching. For example, two available providers may be identified as eligible for a request where one of the providers is traveling away from the request location while the other is traveling toward the request location. The provider selection module may select the provider that is traveling toward the request location because it causes less driving, fewer turns, safer driving, and all the other benefits of allowing providers to maintain their current direction of travel; paragraph 0054).

While Broyles teaches wherein to determine the target service provider in the second region, the at least one processor is directed to cause the system to: obtain a plurality of candidate service providers in the second region, it does not explicitly teach that the determining is based on the requester response. However, Wang in the analogous art of on-demand transport services teaches this concept (paragraph 0398, discussing that FIG. 7P depicts an exemplary list of service providers for a customer. In this figure, the customer sees four service providers and the condensed version of the indicators that the customer would like to see about them: Service Provider P1, Service Provider P4, Service Provider P3, and Service Provider P2 are listed on this interface. Regarding Service Provider P1, the customer sees that this service provider has initiated a price proposal of $95, which is five percent or $5 lower than the default price; and that he or she will arrive at the customer's pickup location within ten minutes, “ETA:10Min”. If the customer would like to select this service provider, he or she may click the “Select” button, accepting thereby the final price and dispatching this service provider [i.e., the user selection of the service provider by clicking the “Select” button corresponds to the requester response]; paragraph 0399, discussing that to select any of these service providers, the customer needs to press the “Select” button…One of ordinary skill in the art would appreciate that the list of service providers for a customer depicted in FIG. 7P is for illustrative purposes only as there could be other service providers with other indicators from the ones depicted).

Broyles is directed toward systems and methods for determining matches of requestors and providers based on a dynamic provider eligibility model. Wang is directed to a method and system for facilitating on-demand transport services for customers and service providers. Therefore they are deemed to be analogous as they both are directed towards transportation requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Broyles with Wang because the references are analogous art because they are both directed to solutions for transportation request management, which falls within applicant’s field of endeavor (transport capacity scheduling), and because modifying Broyles to include Wang’s feature for obtaining a plurality of candidate service providers in the second region based on the requester response, in the manner claimed, would serve the motivation of providing various sets of indicators to facilitate a customer in selecting a best matching service provider for his or her service request in a convenient and efficient way (Wang at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner notes that West, in addition to the Broyles-Wang combination as cited above, also teaches: wherein to determine the target service provider in the second region, the at least one processor is directed to cause the system to: obtain a plurality of candidate service providers in the second region based on the requester response (paragraph 0076, discussing that the user selected the button labeled "Yes", and in response, the location engine 220 has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 that includes information about each location, and a button labeled "Select" that the user can use to select the associated location. For example, the window 501a is associated with the location B and includes information such as how long is the walk to the location B, and how much the ride from the location B to the location Z will cost using the ride sharing service 130. After the user selects the button labeled "Select" in one of the windows 501, the route engine 160 may arrange to have a vehicle dispatched to the associated location (i.e., determine the target service provider in the second region based on the requester response), and may present the user with instructions 165 to walk to the associated location in the user-interface 300).

As per claim 6, the Broyles-Wang-West combination teaches the system of claim 4. Broyles does not explicitly teach wherein to locate the target service provider from the selected one or more candidate service providers, the at least one processor is directed to cause the system to: transmit the one or more scheduling prices associated with the selected one or more candidate service providers to the terminal of the service requester to prompt the service requester to select one of the selected one or more candidate service providers; and determine the target service provider based on a selection result received from the terminal of the service requester. However, Wang in the analogous art of on-demand transport services teaches these concepts. Wang teaches:

wherein to locate the target service provider from the selected one or more candidate service providers, the at least one processor is directed to cause the system to: transmit the one or more scheduling prices associated with the selected one or more candidate service providers to the terminal of the service requester to prompt the service requester to select one of the selected one or more candidate service providers (paragraph 0042, discussing that FIG. 7P depicts an exemplary list of service providers for a customer; paragraph 0398, discussing that FIG. 7P depicts an exemplary list of service providers for a customer. In this figure, the customer sees four service providers and the condensed version of the indicators that the customer would like to see about them: Service Provider P1, Service Provider P4, Service Provider P3, and Service Provider P2 are listed on this interface. Regarding Service Provider P1, the customer sees that this service provider has initiated a price proposal of $95, which is five percent or $5 lower than the default price; and that he or she will arrive at the customer's pickup location within ten minutes, “ETA:10Min”. If the customer would like to select this service provider, he or she may click the “Select” button, accepting thereby the final price and dispatching this service provider; paragraph 0399, discussing that with respect to Service Provider P4, the customer sees that this service provider has initiated a price proposal of $115, and that he or she will arrive at the customer's pickup location within one minute, “ETA:1Min”. In regards to Service Provider P3, the customer sees that Service Provider P3 has initiated a price proposal of $105. It is also shown that Service Provider P3 would arrive at the customer's pickup location in three minutes, “ETA:3Min” [i.e., This shows transmitting the one or more scheduling prices associated with the selected one or more candidate service providers to the terminal of the service requester]…If the customer would like to select this service provider, he or she may click the “Select” button, accepting thereby the final price and dispatching this service provider; paragraph 0399, discussing that to select any of these service providers, the customer needs to press the “Select” button); and

determine the target service provider based on a selection result received from the terminal of the service requester (paragraph 0398, discussing that FIG. 7P depicts an exemplary list of service providers for a customer. In this figure, the customer sees four service providers and the condensed version of the indicators that the customer would like to see about them: Service Provider P1, Service Provider P4, Service Provider P3, and Service Provider P2 are listed on this interface. Regarding Service Provider P1, the customer sees that this service provider has initiated a price proposal of $95, which is five percent or $5 lower than the default price; and that he or she will arrive at the customer's pickup location within ten minutes, “ETA:10Min”. If the customer would like to select this service provider, he or she may click the “Select” button, accepting thereby the final price and dispatching this service provider [i.e., This shows determining the target service provider based on a selection result received from the terminal of the service requester]; paragraph 0399, discussing that to select any of these service providers, the customer needs to press the “Select” button).

Broyles is directed toward systems and methods for determining matches of requestors and providers based on a dynamic provider eligibility model. Wang is directed to a method and system for facilitating on-demand transport services for customers and service providers. Therefore they are deemed to be analogous as they both are directed towards transportation requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Broyles with Wang because the references are analogous art because they are both directed to solutions for transportation request management, which falls within applicant’s field of endeavor (transport capacity scheduling), and because modifying Broyles to include Wang’s features for transmitting the one or more scheduling prices associated with the selected one or more candidate service providers to the terminal of the service requester to prompt the service requester to select one of the selected one or more candidate service providers; and determining the target service provider based on a selection result received from the terminal of the service requester, in the manner claimed, would serve the motivation of providing various sets of indicators to facilitate a customer in selecting a best matching service provider for his or her service request in a convenient and efficient way (Wang at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, the Broyles-Wang-West combination teaches the system of claim 1. Broyles further teaches wherein when executing the set of instructions, the at least one processor is further directed to cause the system to: in response to a determination that the possibility is greater than or equal to the possibility threshold, locate the target service provider in the first region (paragraphs 0025-0026, discussing that the dynamic provider eligibility model 400A is defined by a torus/donut shape where the radius of the internal circle of the model is determined by an estimated arrival time for the requestor to arrive at the request location. Any providers within the inner circle of the donut may not be eligible for the passenger request. The radius of the outer circle of the donut shape may be determined by a travel time threshold 430A (e.g., maximum distance and/or travel time) from the request location. An eligible provider zone may be defined by the inner and outer circles to include only providers that have estimated travel times that are greater than the request arrival time but less than the travel time threshold. However, as can be seen in FIG. 4A, there may not be any eligible providers within the eligible provider zone upon the receiving of the request. Accordingly, the ride matching system may monitor the status of the requestor and update the radius of the requestor arrival time over time as the requestor gets closer to being available. As such, the model is dynamic such that as the requestor moves closer to the request location and/or as the scheduled request time approaches, the diameter of the inner circle becomes smaller, leading to more eligible providers for matching. For example, as shown in FIG. 4B, the requestor arrival time as changed to a smaller amount of time such that the eligible provider zone 420B is much larger than the eligible provider zone 420A of FIG. 4A; paragraph 0037, discussing that the travel time estimation module may identify available providers in the geographic area around the request location. The travel time estimation module  may use a threshold distance, one or more zip codes or other geographic identifiers, or any other suitable geographic limitation to identify available providers relevant to a request location; paragraph 0044, discussing that the provider selection module may perform available provider prediction to ensure that the best possible match is being made…; paragraph 0054, discussing that the ride matching system may determine a predicted provider availability for the request location and the request time in order to predict the number of available providers that may become available in the area. For example, the ride matching system may identify those providers with drop-offs near the request location that may occur before the requestor arrival time and may use these potentially available providers to forecast and/or predict additional available providers that may become available before a match is necessary [i.e., This shows that when the possibility is greater than or equal to the possibility threshold, the target service provider is located in the first region]; paragraph 0076).

The Examiner notes that Wang, in addition to Broyles as cited above, also teaches: in response to a determination that the possibility is greater than or equal to the possibility threshold, locate the target service provider in the first region (paragraph 0192, discussing that if the number of service providers identified when searching by time and distance is less than a certain number preset as a desired number of service providers that a customer wants to negotiate with, the system will automatically expand the search parameters to the largest sized search region [i.e., This shows that if the number of service providers is greater than a certain number preset as a desired number of service providers, the target service providers is located in the first region (e.g. unexpanded search region)]. The estimated time of arrival of the additional four service providers might therefore exceed the desired estimated time of arrival, such as an expanded search region of arrival within twenty minutes compared to ten minutes).

Claims 11 and 31 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 11 and 31 Broyles teaches a method for transport capacity scheduling in an online to offline service, implemented on a computing device having at least one storage medium and at least one processor (paragraph 0016, discussing systems and methods, for determining matches based on dynamic provider eligibility models. For example, a matching model uses an estimated arrival time for a requestor and estimated travel times for available providers to a pickup location to determine eligible providers for matching to a ride request); and a non-transitory computer readable medium, comprising at least one set of instructions for transport capacity scheduling in an online to offline service (paragraph 0076, discussing that as shown in FIG. 10, system 1000 may include storage subsystem 1010 including various computer readable storage media 1008, such as hard disk drives, solid state drives (including RAM-based and/or flash-based SSDs), or other storage devices. In various embodiments, computer readable storage media 1008 can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described herein. In some embodiments, storage system 1010 may include various data stores or repositories or interface with various data stores or repositories that store data used with embodiments described herein; paragraph 0079, discussing that as shown in FIG. 10, processing system 1022 can include one or more processors or other devices operable to control computing system 1000. Such processors can include single core processors 1024, multi core processors, which can include central processing units (CPUs), graphical processing units (GPUs), application specific integrated circuits (ASICs), digital signal processors (DSPs) or any other generalized or specialized microprocessor or integrated circuit...).

Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.

As per claim 17, the Broyles-Wang-West combination teaches the method of claim 11. Broyles further teaches wherein the determining that the service requester intends to request the online to offline service includes: detecting that the service requester is inputting all or part of the departure location in an application on the terminal of the service requester before receiving a formal service request; or receiving a formal service request from the terminal of the service requester (paragraph 0014, discussing that the requestor may request a ride and be matched with a provider that is 1 minute away; paragraph 0018, discussing that the requestor may use a ride matching requestor application on a requestor computing device to request a ride at a specified pick-up location. The request may be sent over a communication network to the ride matching system. The ride request may include transport request information that may include, for example, a request location, an identifier associated with the requestor and/or the requestor computing device, user information associated with the request, a location of the requestor computing device, a request time (e.g., a scheduled ride may have a future time for the request to be fulfilled or an "instant/current" time for transportation as soon as possible), and/or any other relevant information to matching transport requests with transport providers; paragraph 0019, discussing that the requestor computing device may be used to request services (e.g., a ride or transportation, a delivery, etc.) that may be provided by the provider 140A; paragraph 0031).

Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.

As per claim 33, the Broyles-Wang-West combination teaches the system of claim 1. Broyles further teaches wherein the at least one processor is further directed to cause the system to: after transmitting the scheduling message to the terminal of the service requester and before obtaining the requester response from the terminal of the service requester, periodically determine whether there is at least one available service provider in the first region (paragraph 0031, discussing that the requestor interface may be configured to facilitate communication between the ride matching system and the requestor application operating on each of a plurality of requestor computing devices. The requestor interface may be configured to periodically receive ride requests, location information, a request location, requestor status information, a location of the requestor computing device, progress toward a request location by the requestor computing device, and/or any other relevant information from the requestor computing device when the requestor application is active on the requestor computing device; paragraph 0044, discussing that the provider selection module may perform available provider prediction to ensure that the best possible match is being made. For instance, the provider selection module may obtain an available provider rate associated with the request location…For example, some areas may have a high rate of providers coming online during particular times that the ride matching system may use to predict available providers near the request location. For requests that have relatively large requestor arrival times outstanding (e.g., 5+ minutes) and a high rate of predicted available providers, the system may delay matching to an eligible provider even if there are multiple providers that are available and eligible for a request in order to ensure that a more efficient system match does not arise. Additionally, the ride history data store may be consulted for existing rides that have providers that will be dropping off requestors in the area before the requestor arrival time is up. For instance, if a request is received for a busy area where a number of different providers with requestors are dropping off previously matched requestors and/or where new providers are known to become active during the time frame of the requestor arrival time, the provider selection module may delay matching to see if a provider becomes available in the area that is closer than the existing eligible providers for the request. The ride matching module may repeat the process and monitor the status of the available and matched providers in the area along with the progress of the requestor toward the request location to ensure that a well-matched and eligible provider is matched to the request before the requestor arrives at the request location [i.e., repeating the process and monitoring the status of the available and matched providers in the area along is corresponds to periodically determining whether there is at least one available service provider in the first region]. Accordingly, by tracking and monitoring system activity as well as using estimated arrival times for the providers and requestor over time, the system can more efficiently and effectively match provider resources with requestor resources to ensure the most efficient matching of resources; paragraphs 0076, 0078); and

in response to determining that there is at least one available service provider in the first region, select the target service provider from the at least one available service provider in the first region (paragraph 0044, discussing that the provider selection module may perform available provider prediction to ensure that the best possible match is being made. For instance, the provider selection module may obtain an available provider rate associated with the request location…For example, some areas may have a high rate of providers coming online during particular times that the ride matching system may use to predict available providers near the request location. For requests that have relatively large requestor arrival times outstanding (e.g., 5+ minutes) and a high rate of predicted available providers, the system may delay matching to an eligible provider even if there are multiple providers that are available and eligible for a request in order to ensure that a more efficient system match does not arise. Additionally, the ride history data store may be consulted for existing rides that have providers that will be dropping off requestors in the area before the requestor arrival time is up. For instance, if a request is received for a busy area where a number of different providers with requestors are dropping off previously matched requestors and/or where new providers are known to become active during the time frame of the requestor arrival time, the provider selection module may delay matching to see if a provider becomes available in the area that is closer than the existing eligible providers for the request [i.e., This shows that the target service provider is selected from the at least one available service provider in the first region in response to determining that there is at least one available service provider in the first region]. The ride matching module may repeat the process and monitor the status of the available and matched providers in the area along with the progress of the requestor toward the request location to ensure that a well-matched and eligible provider is matched to the request before the requestor arrives at the request location. Accordingly, by tracking and monitoring system activity as well as using estimated arrival times for the providers and requestor over time, the system can more efficiently and effectively match provider resources with requestor resources to ensure the most efficient matching of resources; paragraph 0055, discussing that the ride matching system may also wait for additional eligible providers to become available due to drop-offs from pre-existing matched rides or movement into the eligibility zone of the dynamic eligibility model…).

Claim 35 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 33, as discussed above.

As per claim 36, the Broyles-Wang-West combination teaches the system of claim 4, Broyles further teaches wherein the at least one processor is further directed to cause the system to: determine candidate service providers closest to the departure location (paragraph 0001, discussing that demand service matching systems may select and provide requests to service providers based on the location and status of service providers near a request location…For example, providers that are closest to a request location may arrive far before a requestor is ready for a service; paragraph 0044, discussing that the provider selection module may delay matching to see if a provider becomes available in the area that is closer than the existing eligible providers for the request. The ride matching module may repeat the process and monitor the status of the available and matched providers in the area along with the progress of the requestor toward the request location to ensure that a well-matched and eligible provider is matched to the request before the requestor arrives at the request location; paragraph 0049: “the system may immediately match the closest provider”).

Broyles does not explicitly teach determine whether a number count of the candidate service providers is less than a number threshold; and in response to determining that the number count of the candidate service providers is less than the number threshold, enlarge a search range in the second region until the number of the searched candidate service providers is equal to or greater than the number threshold or the search range is equal to the second region. However, Wang in the analogous art of on-demand transport services teaches these concepts. Wang teaches:

determine whether a number count of the candidate service providers is less than a number threshold (paragraph 0188, discussing that a customer presets the desired number of displayed service providers, which affects the size of search parameter based on number in that the system will make the search region large enough to identify the desired number of potential available service providers that a customer wants to negotiate with. If a customer wants to negotiate with ten service providers, the system will look far enough to identify the desired number, which is ten service providers; paragraph 0192, discussing that if the number of service providers identified when searching by time and distance is less than a certain number preset as a desired number of service providers [i.e., the certain number preset as a desired number of service providers corresponds to the number count of the candidate service providers] that a customer wants to negotiate with, the system will automatically expand the search parameters to the largest sized search region. The estimated time of arrival of the additional four service providers might therefore exceed the desired estimated time of arrival, such as an expanded search region of arrival within twenty minutes compared to ten minutes); and 

in response to determining that the number count of the candidate service providers is less than the number threshold, enlarge a search range in the second region until the number of the searched candidate service providers is equal to or greater than the number threshold or the search range is equal to the second region (paragraph 0192, discussing that if the number of service providers identified when searching by time and distance is less than a certain number preset as a desired number of service providers that a customer wants to negotiate with, the system will automatically expand the search parameters to the largest sized search region [i.e., This shows enlarging a search range in the second region until the number of the searched candidate service providers is equal to or greater than the number threshold]. The estimated time of arrival of the additional four service providers might therefore exceed the desired estimated time of arrival, such as an expanded search region of arrival within twenty minutes compared to ten minutes; paragraph 0205).

Broyles is directed toward systems and methods for determining matches of requestors and providers based on a dynamic provider eligibility model. Wang is directed to a method and system for facilitating on-demand transport services for customers and service providers. Therefore they are deemed to be analogous as they both are directed towards transportation requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Broyles with Wang because the references are analogous art because they are both directed to solutions for transportation request management, which falls within applicant’s field of endeavor (transport capacity scheduling), and because modifying Broyles to include Wang’s features for determining whether a number count of the candidate service providers is less than a number threshold; and in response to determining that the number count of the candidate service providers is less than the number threshold, enlarging a search range in the second region until the number of the searched candidate service providers is equal to or greater than the number threshold, in the manner claimed, would serve the motivation of providing various sets of indicators to facilitate a customer in selecting a best matching service provider for his or her service request in a convenient and efficient way (Wang at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 37 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 36, as discussed above.

As per claim 38, the Broyles-Wang-West combination teaches the system of claim 1. Broyles further teaches wherein the at least one processor is further directed to cause the system to: rank the selected one or more candidate service providers based on the one or more travel times, the one or more travel distances, or the one or more scheduling prices of the selected one or more candidate service providers (paragraph 0043, discussing that the provider selection module may then select a subset of the eligible available providers and select one of the providers based on system efficiency, rankings, route, arrival time, and/or any other suitable information that can be used for matching. For example, two available providers may be identified as eligible for a request where one of the providers is traveling away from the request location while the other is traveling toward the request location. The provider selection module may select the provider that is traveling toward the request location because it causes less driving, fewer turns, safer driving, and all the other benefits of allowing providers to maintain their current direction of travel), but it does not explicitly teach that the ranking is based on the one or more travel times, the one or more travel distances, or the one or more scheduling prices of the selected one or more candidate service providers. However, Wang in the analogous art of on-demand transport services teaches this concept. Wang teaches:

rank the selected one or more candidate service providers based on the one or more travel times, the one or more travel distances, or the one or more scheduling prices of the selected one or more candidate service providers (paragraph 0169, discussing sets of indicators that are shown to a customer as an easy distinction through indication to allow him or her to sort price proposals quickly; paragraph 0176, discussing that a customer can choose to sort information based on preference...If a user is only concerned about the price or the timing, the user can choose to have the system always sort price proposals by that parameter, whether sorted high to low or low to high [i.e., This suggests ranking the selected one or more candidate service providers based on the one or more scheduling prices of the selected one or more candidate service providers]; paragraph 0185, discussing that he system displays to a customer one or more identified service providers to compare in the order of customer's priorities based on the price and other information provided by one or more sets of indicators associated with one or more identified service providers; paragraph 0221, discussing that a customer can preset to prioritize how long it takes him or her to get to the drop off location, the estimated travel time. This has to do with the route indicated in the service request. A customer can preset that the route be prioritized to be the fastest possible route between the pickup location and drop off location. ETT may affect a customer's selection of a best matching service provider because a service provider may not provide the service request when the ETT is longer than the time limitations preset by the service provider and it also affects the customer's route selection, if he or she would like to arrive as soon as possible; paragraph 0178).

Broyles is directed toward systems and methods for determining matches of requestors and providers based on a dynamic provider eligibility model. Wang is directed to a method and system for facilitating on-demand transport services for customers and service providers. Therefore they are deemed to be analogous as they both are directed towards transportation requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Broyles with Wang because the references are analogous art because they are both directed to solutions for transportation request management, which falls within applicant’s field of endeavor (transport capacity scheduling), and because modifying Broyles to include Wang’s feature for ranking the selected one or more candidate service providers based on the one or more travel times, the one or more travel distances, or the one or more scheduling prices of the selected one or more candidate service providers, in the manner claimed, would serve the motivation of providing various sets of indicators to facilitate a customer in selecting a best matching service provider for his or her service request in a convenient and efficient way (Wang at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 39 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 38, as discussed above.

34.	Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles, in view of Wang, in view of West, in further view of Gao Guoju, Mingjun Xiao, and Zhenhua Zhao. "Optimal multi-taxi dispatch for mobile taxi-hailing systems." 2016 45th International Conference on Parallel Processing (ICPP). IEEE, 2016, [hereinafter Gao].

As per claim 5, the Broyles-Wang-West combination teaches the system of claim 4. Broyles further teaches wherein to determine the selected one or more candidate service providers of the plurality of candidate service providers, the at least one processor is directed to cause the system to: select the selected one or more candidate service providers (paragraph 0037, discussing that the travel time estimation module may identify available providers in the geographic area around the request location. The travel time estimation module may use a threshold distance, one or more zip codes or other geographic identifiers, or any other suitable geographic limitation to identify available providers relevant to a request location; paragraph 0043, discussing that the ride matching module may then provide the estimated travel times for the providers and the requestor to the provider selection module. The provider selection module may obtain the estimated travel times and may select one or more providers that should be matched with the request. For example, the provider selection module may apply the estimated travel time of the providers and the estimated arrival time of the requestor to generate a dynamic provider eligibility model as described in reference to FIGS. 4A and 4B…The provider selection module may then select a subset of the eligible available providers and select one of the providers based on system efficiency, rankings, route, arrival time, and/or any other suitable information that can be used for matching. For example, two available providers may be identified as eligible for a request where one of the providers is traveling away from the request location while the other is traveling toward the request location. The provider selection module may select the provider that is traveling toward the request location because it causes less driving, fewer turns, safer driving, and all the other benefits of allowing providers to maintain their current direction of travel).

While the Broyles-Wang-West combination teaches select the selected one or more candidate service provider, it does not explicitly teach select the selected one or more candidate service providers using a Kuhn-Munkres (KM) algorithm. However, Gao in the analogous art of mobile taxi-hailing systems teaches this concept (abstract, discussing that traditional taxi-hailing systems through wireless networks in metropolitan areas allow taxis to compete for passengers chaotically and accidentally, which generally result in inefficiencies, long waiting time and low satisfaction of taxi-hailing passengers. In this paper, we propose a new Mobile Taxi-hailing System (called MTS) based on optimal multi-taxi dispatch, which can be used by taxi service companies (TSCs). Different from the competition modes used in traditional taxi-hailing systems, MTS assigns vacant taxis to taxi-hailing passengers proactively. For the taxi dispatch problem in MTS, we define a system utility function, which involves the total net profits of taxis and waiting time of passengers. Moreover, in the utility function, we take into consideration the various classes of taxis with different resource configurations, and the cost associated with taxis’ empty travel distances. Our goal is to maximize the system utility function, restricted by the individual net profits of taxis and the passengers’ requirements for specified classes of taxis. To solve this problem, we design an optimal algorithm based on the idea of Kuhn-Munkres (called KMBA), and prove the correctness and optimality of the proposed algorithm. Additionally, we demonstrate the significant performances of our algorithm through extensive simulations. Index Terms—Multiple taxi dispatch, mobile taxi-hailing systems, taxi assignment algorithms, vehicular networks; page 295, “In order to solve the multiple taxi dispatch problem, we model it as a matching problem, and design an optimal algorithm based on the idea of Kuhn-Munkres. More specifically, the major contributions are summarized as follows: 2) We study the optimal multiple taxi dispatch problem for MTS. In the problem, our goal is to maximize the system utility function, which is a combination of the total net profits of all taxis and the waiting time of passengers. This optimization problem is restricted by the individual net profits of taxis and the passengers’ requirements for specified classes of taxis. We model this problem as a special Weighted Bipartite Matching Problem (WBMP), and design a new algorithm based on the idea of classical Kuhn-Munkres algorithm, called KMBA, to solve it. We also prove the correctness and optimality of our algorithm. 3) We conduct extensive simulations on real traces, to evaluate the performances of the proposed algorithm. The results demonstrate that it can achieve better performances, compared with other algorithms.”).

The Broyles-Wang-West combination describes features related to facilitating on-demand transport services for customers and service providers. Gao is directed toward mobile taxi-hailing systems. Therefore they are deemed to be analogous as they both are directed towards transportation requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Broyles-Wang-West combination with Gao because the references are analogous art because they are both directed to solutions for transportation request management, which falls within applicant’s field of endeavor (transport capacity scheduling), and because modifying the Broyles-Wang-West combination to include Gao’s feature for selecting the selected one or more candidate service providers using a Kuhn-Munkres algorithm, in the manner claimed, would serve the motivation of providing a more robust method by using a known algorithm for finding the minimum cost in assignment problems that involve assigning people to activities, thereby allowing management to reduce waiting time for passengers and increase productivity for drivers; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

35.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Broyles in view of Wang, in view of West, in further view of Sweeney, Pub. No.: US 2015/0161564 A1, [hereinafter Sweeney].

As per claim 7, the Broyles-Wang-West combination teaches the system of claim 1. Broyles further teaches wherein to determine that the service requester intends to request the online to offline service, the at least one processor is directed to cause the system to: detect that the service requester is inputting all or part of the departure location in an application on the terminal of the service requester (paragraph 0018, discussing that FIG. 1 illustrates an example of a ride matching system including a matched provider and requestor. The ride matching system may be configured to communicate with both the requestor computing device  and the provider computing device…The requestor may use a ride matching requestor application on a requestor computing device to request a ride at a specified pick-up location; paragraph 0031, discussing that the requestor interface may include any software and/or hardware components configured to send and receive communications and/or other information between the ride matching system and a plurality of requestor computing devices. The requestor interface may be configured to facilitate communication between the ride matching system and the requestor application operating on each of a plurality of requestor computing devices. The requestor interface may be configured to periodically receive ride requests, location information, a request location, requestor status information, a location of the requestor computing device, progress toward a request location by the requestor computing device, and/or any other relevant information from the requestor computing device when the requestor application is active on the requestor computing device. The ride request may include a requestor identifier, location information for the requestor computing device, a pick-up location for the ride request, one or more destination locations, a pick-up time, and/or any other suitable information associated with providing a service to a requestor; paragraph 0040, discussing that the requestor arrival time may have a request time component that is dictated by a delay input by the user into the application upon requesting the ride; paragraph 0054, discussing that the ride matching system may determine a predicted provider availability for the request location and the request time in order to predict the number of available providers that may become available in the area.  For example, the ride matching system may identify those providers with drop-offs near the request location that may occur before the requestor arrival time and may use these potentially available providers to forecast and/or predict additional available providers that may become available before a match is necessary; paragraphs 0031, 0076).

While Broyles teaches wherein to determine that the service requester intends to request the online to offline service, the at least one processor is directed to cause the system to: detect that the service requester is inputting all or part of the departure location in an application on the terminal of the service requester, it does not explicitly teach that the detecting that the service requester is inputting all or part of the departure location in an application on the terminal of the service requester is before receiving a formal service request. However, Sweeney in the analogous art of system and method for optimizing selection of drivers for transport requests teaches this concept (paragraph 0014, discussing an intelligent on-demand service dispatch system that optimizes the selection of a service provider for a user requesting an on-demand service. In at least some examples, when a request for an on-demand service is made by a user, the system can determine a plurality of service providers that are capable of providing the on-demand service for the user based on location information provided by the user and current status and/or location information of the service providers; paragraph 0107, discussing that at a given duration, the pool of transport requests can include, depending on implementation variations, one or more of pre-pickup requests, open pickup requests, and/or tentatively fulfilled pickup requests.  Pre-pickup requests can be generated from client devices which are operated in a manner that indicates a high probability or likelihood that a transport request is about to be made. By way of example, the client devices can include a service application for communicating with the system, which can generate background communications that are indicative of a user's intent to request transport. Thus, for example, the pre-pickup request can correspond to activity detected through the client interface of the system, including the launching of a service application in one of the client devices, as well as other activities such as communication from the service application of position information which indicate the user is walking to a corner or location that is known as being a location from which the user or other individuals make transport requests. In one implementation, the pool of drivers are determined for one or multiple transport requests that are communicated from a particular geographical region in a given duration of time).

The Broyles-Wang-West combination describes features related to facilitating on-demand transport services for customers and service providers. Sweeney is directed toward an intelligent dispatch system for selecting service providers. Therefore they are deemed to be analogous as they both are directed towards transportation requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Broyles-Wang-West combination with Sweeney because the references are analogous art because they are both directed to solutions for transportation request management, which falls within applicant’s field of endeavor (transport capacity scheduling), and because modifying the Broyles-Wang-West combination to include Sweeney’s feature for detecting that the service requester is inputting all or part of the departure location in an application on the terminal of the service requester is before receiving a formal service request, in the manner claimed, would serve the motivation of providing a better pairing to the particular transport request (Sweeney, paragraph 0109), or in the pursuit of allowing management to optimize the selection of drivers for providing transport and minimize the time to pick up for transport requests; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Frankert, Pub. No.: US 2017/0236235 A1 – describes that when identifying service providers, the system can identify an area around a start or initial location associated with a service request. When the identified area does not include a sufficient number of service providers, the system can expand the area to find additional service providers.
B.	Levy et al., Pub. No.: US 2017/0229018 A1 – describes that the increased exposure may be achieved by increasing a radius around the customer in which drivers are notified of the event, such as increasing the radius in one mile at each interval, increasing the radius to increase a number of exposed drivers by at least about 10% or at least an absolute number (e.g., ten drivers) or the like.
C.	Heggenhougen, Patent No.: US 10,997,644 B1 – describes an electronic system and method for connecting currently available nearby service providers with customers in need of service.
D.	Masoud, Neda, and R. Jayakrishnan. "A real-time algorithm to solve the peer-to-peer ride-matching problem in a flexible ridesharing system." Transportation Research Part B: Methodological 106 (2017): 218-236 – describes a real-time algorithm for the multi-hop P2P ride-matching problem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683